Citation Nr: 1115414	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1961 to October 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran states that in service he was assigned to an armor division and he was exposed to the noise from firing of the tank guns.  He also stated the he was exposed to noise from the firing of small arms, mortars, and artillery.  

The service personnel records show that the Veteran's military occupational specialty was light weapons infantryman.

The service personnel records also show that after service the Veteran was released to the Texas Army National Guard until 1967.

As the Texas Army National Guard records are relevant to the claims, further development under the duty to assist is needed. 38 C.F.R. § 3.159.  








Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate official of the Texas Army National Guard the Veteran's service personnel and service treatment records from October 1962 to 1967.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, and any other development deemed necessary, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

